DETAILED ACTION
	This is the first office action regarding application number 16/238,303, filed on Jan 02, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-18 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Feb 19, 2020 and Oct 16, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
(s) 9 is/are objected to because of the following informalities:  
Claim 9, line 14, “measure” should be “measured”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2016/044711, see attached document) in view of Sun et al (CN 105040060 A, see attached document, 18 pages).

Regarding Claim 1, Liu teaches a non-enzymatic sensor (see Liu: Abstract) for the detection of glucose (see Liu: [0025]) comprising: 
a substrate (see Liu: [0027]); 
a working electrode formed on a surface of the substrate (see Liu: [0027]); 
a counter electrode formed on the surface of the substrate (see Liu: [0027]); 
a dielectric layer covering a portion of the working electrode and counter electrode and defining an aperture exposing other portions of the working electrode and counter electrode (see Liu: [0027]); 
Liu teaches a membrane covering the electrodes and further teaches that the membrane includes a metal oxide, where the metal can be any metal that increases conductivity of the membrane (see Liu: [0006]-[0008]). 
Liu does not specifically teach “a cuprous oxide (Cu2O) film electrodeposited on the working electrode”. (The examiner notes that “electrodeposited” is a product-by-process limitation and does not further limit the structure.)
However, Sun teaches the analogous art of a glucose sensor with metal oxide films (see Sun: Abstract). Sun further teaches an electrodeposited cuprous oxide film on a three-electrode system for measuring glucose, stating that the method is simple and easy to operate, has abundant raw materials, low cost and is suitable for preparation in large quantities (see Sun: Page 3-4/18).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metal oxide of Liu to be cuprous oxide as taught by Sun, because Sun teaches that use of an electrodeposited cuprous oxide film on a three-electrode system for measuring glucose, and teaches that the preparation method is simple and easy to operate, has abundant raw materials, low cost and is suitable for preparation in large quantities (see Sun: Page 3-4/18).

	Regarding Claim 2, modified Liu teaches all the limitations as applied to Claim 1 and further teaches wherein the working electrode and the counter electrode comprise metalized films (see Liu: [0010]). 

Regarding Claim 3, modified Liu teaches all the limitations as applied to Claim 1 and further teaches wherein the working electrode and counter electrode independently comprise gold, platinum, palladium, silver, carbon, alloys thereof, and composites thereof (see Liu: [0010]).

Regarding Claim 4, modified Liu teaches all the limitations as applied to Claim 1 and further teaches the metalized films are provided on the surface of the substrate by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation (see Liu: [0010]; The examiner notes that “by sputtering” and “formed using laser ablation” are product-by-process limitation and does not further limit the structure.).

Regarding Claim 5, modified Liu teaches all the limitations as applied to Claim 1 and further teaches further comprising a reference electrode on the surface of the substrate, the dielectric covering a portion of the reference electrode (see Liu: [0012]).

Regarding Claim 6, modified Liu teaches all the limitations as applied to Claim 1 and further teaches wherein the working electrode and the counter electrode comprise gold films, and the reference electrode comprises an Ag/AgCl film (see Liu: [0010], describes that the working and counter electrode can be metalized films comprising gold; [0015], describes the reference electrode being Ag/AgCl).

Regarding Claim 7, modified Liu teaches all the limitations as applied to Claim 1 and further teaches further comprising a measuring device for applying voltage potentials to the working electrode and counter electrode and measuring the current flow between the working electrode and counter electrode (see Liu: [0012]).

Regarding Claim 8, modified Liu teaches all the limitations as applied to Claim 1. Modified Liu teaches the Cu2O film (see Claim 1, the Cu2O film would inherently have a thickness). 
Modified Liu does not specifically teach that the Cu2O film has a thickness of about 60 nm to about 120 nm. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art would have been able to make the thickness of the film of any thickness desirable for the application at hand, including of about 60 nm to about 120 nm. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the Cu2O film of modified Liu to be any thickness to suit the application at hand, including making the film a thickness of about 60 nm to about 120 nm. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).


Claim(s) 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2016/044711, see attached document) in view of Sun et al (CN 105040060 A, see attached document, 18 pages) and in further view of Feng et al (CN 106770567 A, see attached document, 21 pages).

Regarding Claim 9, Liu teaches a method (see Liu: [0012]) of detecting glucose in a sample (see Liu: [0025]), the method comprising: 
providing a non-enzymatic sensor that includes a substrate (see Liu: [0027]); 
a working electrode formed on a surface of the substrate (see Liu: [0027]); 
a counter electrode formed on the surface of the substrate (see Liu: [0027]); 
a dielectric layer covering a portion of the working electrode and counter electrode and defining an aperture exposing other portions of the working electrode and counter electrode (see Liu: [0027]); 
Liu teaches a membrane covering the electrodes and further teaches that the membrane includes a metal oxide, where the metal can be any metal that increases conductivity of the membrane (see Liu: [0006]-[0008]). 
Liu does not specifically teach “a cuprous oxide (Cu2O) film electrodeposited on the working electrode”. (The examiner notes that “electrodeposited” is a product-by-process limitation and does not further limit the structure.)
However, Sun teaches the analogous art of a glucose sensor with metal oxide films (see Sun: Abstract). Sun further teaches an electrodeposited cuprous oxide film on a three-electrode system for measuring glucose, stating that the method is simple and easy to operate, has abundant raw materials, low cost and is suitable for preparation in large quantities (see Sun: Page 3-4/18).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metal oxide of Liu to be cuprous oxide as taught by Sun, because Sun teaches that use of an electrodeposited cuprous oxide film on a three-electrode system for measuring glucose, and teaches that the preparation method is simple and easy to operate, has abundant raw materials, low cost and is suitable for preparation in large quantities (see Sun: Page 3-4/18).

	Modified Liu further teaches:
applying a volume of the sample (see Liu: “an aperture 20 which define a detection region of the working electrode 12, counter electrode 14, reference electrode 16 that is exposed to samples”, [0027]); 
applying voltage potentials to the working electrode and counter electrode (see Liu: [0012]); 
measuring the current flow between the working electrode and counter electrode (see Liu: [0012]); 
and comparing the measured current flow to a control value to determine the concentration of glucose in the sample (see Liu: [0012]; [0025]).
Modified Liu does not teach adding an alkaline solution to the sample prior to placing it onto the working electrode. 
	However, Feng teaches the analogous art of an electrochemical glucose sensor (see Feng: Abstract). Feng further teaches that samples should be mixed with an NaOH (alkaline) solution to form a test solution for a working electrode when measuring glucose content because NaOH acts as the electrolyte solution for the reaction when measuring glucose using electrochemical methods in an electrode sensor (see Feng: Page 7/21). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the sample preparation of the method of modified Liu to include an alkaline solution mixing step, with NaOH, as described by Feng, because Feng teaches that NaOH acts as the electrolyte solution for the reaction when measuring glucose using electrochemical methods in an electrode sensor (see Feng: Page 7/21).

Regarding Claim 10, modified Liu teaches all the limitations as applied to Claim 9 and further teaches wherein the working electrode and the counter electrode comprise metalized films (see Liu: [0010]). 

Regarding Claim 11, modified Liu teaches all the limitations as applied to Claim 9 and further teaches wherein the working electrode and counter electrode independently comprise gold, platinum, palladium, silver, carbon, alloys thereof, and composites thereof (see Liu: [0010]).

Regarding Claim 12, modified Liu teaches all the limitations as applied to Claim 9 and further teaches the metalized films are provided on the surface of the substrate by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation (see Liu: [0010]; The examiner notes that “by sputtering” and “formed using laser ablation” are product-by-process limitation and does not further limit the structure of the device used in the method).

Regarding Claim 13, modified Liu teaches all the limitations as applied to Claim 9 and further teaches further comprising a reference electrode on the surface of the substrate, the dielectric covering a portion of the reference electrode (see Liu: [0012]).

Regarding Claim 14, modified Liu teaches all the limitations as applied to Claim 9 and further teaches wherein the working electrode and the counter electrode comprise gold films, and the reference electrode comprises an Ag/AgCl film (see Liu: [0010], describes that the working and counter electrode can be metalized films comprising gold; [0015], describes the reference electrode being Ag/AgCl).

Regarding Claim 15, modified Liu teaches all the limitations as applied to Claim 9 and further teaches further comprising a measuring device for applying voltage potentials to the working electrode and counter electrode and measuring the current flow between the working electrode and counter electrode (see Liu: [0012]).

Regarding Claim 16, modified Liu teaches all the limitations as applied to Claim 9. Modified Liu teaches the Cu2O film (see Claim 1, the Cu2O film would inherently have a thickness). 
Modified Liu does not specifically teach that the Cu2O film has a thickness of about 60 nm to about 120 nm. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art would have been able to make the thickness of the film of any thickness desirable for the application at hand, including of about 60 nm to about 120 nm. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the Cu2O film of modified Liu to be any thickness to suit the application at hand, including making the film a thickness of about 60 nm to about 120 nm. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).

	Regarding Claim 17, modified Liu teaches all the limitations as applied to Claim 9 and further teaches wherein the sample comprises blood or serum (see Liu: [0004]).

	Regarding Claim 18, modified Liu teaches all the limitations as applied to Claim 9 and further teaches wherein the alkaline solution comprises a NaOH solution (see modification of Claim 9, an alkaline solution mixing step, with NaOH).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797